Citation Nr: 1119181	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-39 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement for a Merchant Mariner Captain's license under the Montgomery GI Bill.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to November 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).



FINDING OF FACT

The Veteran began a certificate program at an educational institution that was not approved by the State approving agency or by VA for veterans' educational benefits.


CONCLUSION OF LAW

The criteria for reimbursement of VA education benefits pursuant to the Montgomery GI Bill at Chapter 30, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3001, 3002, 3014, 3034, 3452, 3672 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.7020, 21.7110, 21.7120, 21.7220 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address its duty to assist under the Veterans Claims Assistance Act (VCAA).  The VCAA provides, among other things, that VA shall make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal does not reflect that the Veteran was notified of the VCAA as required by 38 U.S.C.A. § 5103(a).  However, such notice is not required in this case because the benefits sought are found in Chapter 30 of Title 38, and the VCAA notice provisions are pertinent to a different chapter of Title 38.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

In addition, as will be explained below, the Board finds that the law, and not the evidence, is dispositive in this case and therefore no further duty to assist exists.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law).

In December 2005, an application for educational assistance benefits was received from the Veteran for basic police officer training.  In April 2006, VA informed the Veteran that the course at Long Beach Academy was approved as of December 2004.

Subsequently, the Veteran sought reimbursement for a Captain's license from the Maritime Institute, Inc.  In a February 2009 letter, VA informed the Veteran that it could not pay for the Captain's license at Maritime Institute, Inc. in San Diego, California, because the course had not been approved for the Montgomery GI Bill.  It provided the Veteran with the contact information for the California Department of Consumer Affairs so that a school official from the Maritime Institute could seek approval for the Montgomery GI Bill.  

In the Veteran's notice of disagreement, received in March 2009, he stated he had contacted a particular person at the Maritime Institute, who had told him that the Captain's license was approved by VA.  

The record shows that in June 2009, VA contacted the Maritime Institute, Inc., and spoke with one of the people with whom the Veteran claimed had informed him the Captain's license was approved by VA.  The Maritime Institute employee stated that the Veteran had not contacted it about receiving VA education benefits.  It was noted the Veteran had completed only a portion of the course and that the course was a "non-college degree program."  

In a June 2009 letter, VA informed the Veteran that the "Master Near Costal NMT 100 Gross Tons test" was not a license or certification test approved for VA reimbursement.  It told the Veteran that tests were usually approved by the State approving agency in the state where the headquarters of the organization issuing the credentials was located.  VA stated that it could pay only for the actual licensing or certification test fees, but not for the course costs, license costs, certificate costs, or other related costs.  It reminded the Veteran that the test could be approved if an official from the Maritime Institute, Inc., contacted the California Department of Consumer Affairs (the State approving agency).  VA provided a copy of the June 2009 letter to the State approving agency so that such organization could contact the school to discuss the requirements for approval. 

Chapter 30 provides VA educational assistance programs to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001 (West 2002).  An eligible veteran is entitled to a monthly benefit for periods of time during which he/she is enrolled in, and satisfactorily pursuing, an approved program of education.  See 38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 (2010).

Generally, VA will approve, and will authorize payment of, educational assistance for the individual's enrollment in any course or subject which a State approving agency has approved as provided in 38 C.F.R. § 21.7220 of this part and which forms a part of a program of education as defined in 38 C.F.R. § 21.7020(b)(23) of this part.  Restrictions on this general rule are stated in 38 C.F.R. § 21.7222(b) of this part.  38 U.S.C.A. §§ 3002(3), 3452 (West 2002); 38 C.F.R. § 21.7120 (2010).  A program of education, in pertinent part, is any unit course or subject or combination of courses or subjects, which is pursued at an educational institution.  38 C.F.R. § 21.7020(b)(23) (2010).

VA will not pay educational assistance for an enrollment in any course that has not been approved by a State approving agency or by VA when it acts as a State approving agency.  38 U.S.C.A. §§ 3034, 3672 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.7122(a), 21.7220 (2010).  In other words, the law requires specific State or VA course approval for Chapter 30 benefits.

After having carefully reviewed the evidence of record, the Board has determined that the claim must be denied.  In its decision, VA informed the Veteran that Maritime Institute, Inc., was not approved by the State approving agency as a VA-approved educational institution.  It provided the Veteran with the name and address of the State approving agency so that he could have the Maritime Institute, Inc., contact that facility about getting approval as a VA-approved educational institution.  The record shows that the Veteran had not contacted the Maritime Institute, Inc., to seek VA approval for the certificate.  Therefore, reimbursement may not be made.  Where the law is dispositive, the claim must be denied because of the absence of legal merit or legal basis for allowance of the appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In conclusion, the Veteran's claim for entitlement to reimbursement for a Merchant Mariner Captain's License at the Maritime Institute, Inc., pursuant to Chapter 30, Title 38, U.S. Code for the Captain's license must be denied.  


ORDER

Entitlement to reimbursement for a Merchant Mariner Captain's license under the Montgomery GI Bill is denied.



________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


